SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this "Agreement") is dated as of July , 2010 among SMSA Palestine Acquisition Corp., a Nevada corporation (collectively with all predecessors thereof, the "Company"), Sino Oriental Agriculture Group Limited, a British Virgin Islands company (together with its direct and indirect subsidiaries "BVI"), Misaky Industry Limited, a Hong Kong company and a wholly-owned subsidiary of BVI (the "HK Sub"), Fujian YADA Group Co., Ltd., a wholly foreign-owned enterprise organized under the laws of the People's Republic of China ("WFOE") and a wholly-owned subsidiary of HK Sub, and the investors listed on the Schedule of Buyers attached hereto as Exhibit A and identified on the signature pages hereto (each, an "Investor" and collectively, the "Investors"), with respect to the following facts: A.The Company plans to enter into an Exchange Agreement (the "Exchange Agreement"), with BVI and the BVI Shareholder (as defined in Section 1.1 below), pursuant to which the Company will acquire all of the equity interest of BVI and, indirectly, all of BVI's direct and indirect subsidiaries as set forth on Annex 1 attached hereto, in exchange for 11,685,617 shares of the Common Stock (as defined in Section 1.1 below) as and immediately after the closing of the exchange under the Exchange Agreement (the "Exchange"). B.Subject to the terms and conditions set forth in this Agreement and pursuant to the Securities Act (as defined below), the Company desires to issue and sell to each Investor, and each Investor, severally and not jointly, desires to purchase from the Company certain securities of the Company, as more fully described in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and intending to be legally bound, the Company and the Investors agree as follows: SECTION 1DEFINITIONS 1.1Definitions. In addition to the terms defined elsewhere in this Agreement, for all purposes of this Agreement, the following terms shall have the meanings indicated in this Section 1.1: "2010 Annual Report" means the Annual Report of the Company for the fiscal year ending December 31, 2010, as filed with the Commission on Form 10-K (or such other form appropriate for such purpose as promulgated by the Commission). "2011 Annual Report" means the Annual Report of the Company for the fiscal year ending December 31, 2011, as filed with the Commission on Form 10-K (or such other form appropriate for such purpose as promulgated by the Commission). "Action" means any action, suit, inquiry, notice of violation, proceeding (including any partial proceeding such as a deposition) or investigation pending or threatened in writing against or affecting the Company, any Subsidiary or any of their respective properties before or by any Government Body, arbitrator, regulatory authority (federal, state, county, local or foreign), stock market, stock exchange or trading facility. - 1 - "Affiliate" means, with respect to any specified Person: (i) if such Person is an individual, the spouse of that Person and, if deceased or disabled, his heirs, executors, or legal representatives, if applicable, or any trusts for the benefit of such individual or such individual's spouse and/or lineal descendants, or (ii) otherwise, another Person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the Person specified. As used in this definition, "control" shall mean the possession, directly or indirectly, of the power to cause the direction of the management and policies of a Person, whether through the ownership of voting securities or by contract or other written instrument. "Business Day" means any day except Saturday, Sunday and any day which is a federal legal holiday or a day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. "BVI Shareholder" means Mr. Cai Yangbo. "Closing" means the closing of the purchase and sale of the Shares pursuant to Article 2. "Closing Date" means the first Business Day following the date on which all of the conditions set forth in Sections 5.1 and 5.2 hereof are satisfied (other than those conditions that by their nature take place on the day of Closing, but subject to the satisfaction or waiver of such conditions), or such other date as the parties may agree. "Closing Escrow Agreement" means that certain Escrow Agreement, dated as of the date hereof, among the Investors, Securities Transfer Corporation, as escrow agent and the Company, in the form of Exhibit D hereto. "Commission" means the Securities and Exchange Commission. "Common Stock" means the common stock of the Company, par value $0.001 per share, and any securities into which such common stock may hereafter be reclassified or for which it may be exchanged as a class. "Common Stock Equivalents" means any securities of the Company or any Subsidiary which entitle the holder thereof to acquire Common Stock at any time, including any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock or other securities that entitle the holder to receive, directly or indirectly, Common Stock. "Company Entities" means the Company, BVI, HK Sub, WFOE and all existing Subsidiaries of any such entities and any other entities which hereafter become Subsidiaries of any such entities. "Effective Date" means the date that the Registration Statement required by Section 2(a) of the Registration Rights Agreement is first declared effective by the Commission. - 2 - "Escrow Agent" means Securities Transfer Corporation. "Exchange Act" means the Securities Exchange Act of 1934, as amended. "Existing Company Entities" means the Company, BVI, the HK Sub, WFOE and their respective Subsidiaries and "Existing Company Entity" means any of the Company, BVI, WFOE and any of their respective Subsidiaries. "Founder" means Zhan Youdai. "GAAP" means U.S. generally accepted accounting principles. "Governmental Body" shall mean any: (a) nation, state, commonwealth, province, territory, county, municipality, district or other jurisdiction of any nature; (b) federal, state, local, municipal, foreign or other government; or (c) governmental or quasi-governmental authority of any nature (including any governmental or administrative division, department, agency, commission, instrumentality, official, organization, unit, body or entity) and any court or other tribunal. "Investment Amount" means, with respect to each Investor, the Investment Amount indicated on such Investor's signature page to this Agreement, which is also reflected on the Schedule of Buyers attached hereto as Exhibit A. "Legal Requirement" shall mean any federal state, local, municipal, foreign or other law, statute, constitution, principle of common law, resolution, ordinance, code, edict, decree, rule, regulation, ruling or requirement issued, enacted, adopted, promulgated, implemented or otherwise put into effect by or under the authority of any Governmental Body (or under the authority of any national securities exchange upon which the Common Stock is then listed or traded). Reference to any Legal Requirement means such Legal Requirement as amended, modified, codified, replaced or reenacted, in whole or in part, and in effect from time to time, and reference to any section or other provision of any Legal Requirement means that provision of such Legal Requirement from time to time in effect and constituting the substantive amendment, modification, codification, replacement or reenactment of such section or other provision. "Lien" means any interest in Property securing an obligation owed to a Person whether such interest is based on the common law, statute or contract, and including but not limited to a security interest arising from a mortgage, lien, title claim, assignment, encumbrance, adverse claim, contract of sale, pledge, conditional sale or trust receipt or a lease, consignment or bailment for security purposes.The term "Lien" includes but is not limited to mechanics', materialmens', warehousemens' and carriers' liens and other similar encumbrances. For the purposes hereof, a Person shall be deemed to be the owner of Property which it has acquired or holds subject to a conditional sale agreement or other arrangement pursuant to which title to the Property has been retained by or vested in some other Person for security purposes. "Lockup Agreement" means the Lockup Agreement, dated as of the date hereof, by and between the Company and each Person listed as a signatory thereto, in the form attached as Exhibit F hereto. - 3 - "Make Good Escrow Agreement" means the Make Good Escrow Agreement, dated as of the date hereof, among the Company, the Agent (as defined in Section 4.17 below), the escrow agent identified therein (the "Make Good Escrow Agent") and the Make Good Pledgor, in the form of Exhibit E hereto, as may be amended from time to time pursuant to this Agreement. "Make Good Pledgor" means Mr. Cai Yangbo. "Material Adverse Effect" means any or all of (i) a material and adverse effect on the legality, validity or enforceability of any Transaction Document, (ii) a material and adverse effect on the results of operations, assets, prospects, business or condition (financial or otherwise) of the Company Entities, taken as a whole, except for results or consequences attributable to the effects of, or changes in, general economic or capital markets conditions or effects and changes that generally affect the industries in which the Company Entities operate, such as regulatory action by the PRC or municipal governments, or (iii) an adverse impairment to the Company's ability to perform on a timely basis its obligations under any Transaction Document or any Material Agreements set forth in Schedule 3.1(q). "New York Courts" means the state and federal courts sitting in the City of New York, Borough of Manhattan. "OTCBB" shall mean the Over-the-Counter Bulletin Board system. "Outside Date" means the thirtieth (30th) calendar day (if such calendar day is a Business Day and if not, then the first Business Day following such thirtieth (30th) calendar day) following the date of this Agreement. "Per Share Purchase Price" equals $7.88. "Person" means an individual or corporation, partnership, trust, incorporated or unincorporated association, joint venture, limited liability company, joint stock company, government (or an agency or subdivision thereof) or other entity of any kind. "PIPE Common Shares" means the aggregate number of shares of Common Stock issued to the Investors at the Closing under this Agreement (as equitably adjusted for any stock splits, stock combinations, stock dividends or similar transactions). "Placement Agents" [Intentionally omitted] "PRC" means the People's Republic of China or any provincial, city or other jurisdiction therein, but not including Taiwan, the Hong Kong Special Administrative Region and the Macau Special Administrative Region. "Proceeding" means an action, claim, suit, investigation or proceeding (including an investigation or partial proceeding, such as a deposition), whether commenced or, to the knowledge of the Company, threatened. - 4 - "Registration Rights Agreement" means the Registration Rights Agreement, dated as of the date of this Agreement, among the Company and the Investors, in the form of Exhibit C hereto. "Registration Statement" means a registration statement meeting the requirements set forth in the Registration Rights Agreement and covering the resale by the Investors of the Registrable Securities as defined in the Registration Rights Agreement. "Rule 144" means Rule 144 promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such Rule. "Securities" means the Shares, the Warrants and the Warrant Shares. "Securities Act" means the Securities Act of 1933, as amended. "Shares" means the PIPE Common Shares, the Actual Make Good Shares regardless of whether such shares have actually been transferred to the Investors in accordance with Section 4.7(c) hereof, and the shares of Common Stock that are otherwise required to be issued, issuable or transferable to the Investors pursuant to this Agreement (as equitably adjusted for any stock splits, stock combinations, stock dividends or similar transactions) (other than the Warrant Shares). "Short Sales" include all "short sales" as defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and all types of direct and indirect stock pledges, forward sale contracts, options, puts, calls, swaps and similar arrangements (including on a total return basis), and sales and other transactions through non-US broker dealers or foreign regulated brokers. "Subsidiary" means any "subsidiary" as defined in Rule 1-02(x) of Regulation S-X promulgated by the Commission under the Exchange Act; provided, that "Subsidiaries" of the Company shall include the Company Entities. "Trading Day" means: (i) a day on which the Common Stock is traded on a Trading Market (other than OTCBB), or (ii) if the Common Stock is not listed on a Trading Market (other than OTCBB), a day on which the Common Stock is traded in the over the counter market, as reported by OTCBB, or (iii) if the Common Stock is not quoted on any Trading Market, a day on which the Common Stock is quoted in the over- the- counter market as reported by the Pink Sheets LLC (or any similar organization or agency succeeding to its functions of reporting prices); provided, that in the event that the Common Stock is not listed or quoted as set forth in (i) and, (ii) and (iii) hereof, then Trading Day shall mean a Business Day. "Trading Market" means any of the New York Stock Exchange, the NYSE AMEX, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, the OTCBB or any other market on which the Common Stock is listed or quoted for trading on the date in question. "Transaction Documents" means this Agreement, the Registration Rights Agreement, the Closing Escrow Agreement, the Make Good Escrow Agreement, the Lockup Agreement and any other documents or agreements executed in connection with the transactions contemplated hereunder. - 5 - "Transfer Agent" means Securities Transfer Corporation, and any successor transfer agent of the Company. "Warrants" means collectively the Common Stock Purchase Warrants delivered to the Investors at the Closing in accordance with Section 2(a)(ii) hereof, which Warrants shall have an initial exercise price of $9.45 per share and a term of exercise equal to three years, in the form of Exhibit B attached hereto. "Warrant Shares" means the shares of Common Stock issuable upon exercise of the Warrants. SECTION 2PURCHASE AND SALE 2.1Purchase.Subject to the terms and conditions set forth in this Agreement, at the Closing, the Company shall issue and sell to each Investor, and each Investor shall, severally and not jointly, purchase from the Company, the Shares and Warrants representing such Investor's Investment Amount.The Closing shall take place at the offices of Pillsbury Winthrop Shaw Pittman LLP, counsel to the Placement Agents, 2treet, N.W., Washington, DC 20037-1122 on the Closing Date or at such other location or time as the parties may agree. 2.2Closing Deliveries. (a)Concurrently with the execution and delivery of this Agreement, the Company has delivered or caused to be delivered to each Investor the following (the "Company Deliverables"): (i)an irrevocable instruction letter, in agreed form, to the Transfer Agent directing the Transfer Agent to issue a certificate evidencing a number of Shares equal to such Investor's Investment Amount divided by the Per Share Purchase Price, registered in the name of such Investor or its nominee; (ii)a Warrant evidencing the right to purchase a number of Shares equal to 20% of such Investor's Shares registered in the name of such Investor or its nominee; (iii)an officer's certificate, in agreed form, certifying the satisfaction of each of the conditions precedent to the Investors' obligation to purchase Shares and Warrants; (iv)a certificate of the secretary of the Company executed on behalf of the Company by its secretary dated as of the Closing Date, certifying the resolutions adopted by the board of directors of the Company approving the transactions contemplated by this Agreement and the other Transaction Documents and the issuance of the PIPE Common Shares and Warrant Shares, certifying the current versions of the articles of incorporation and bylaws of the Company and certifying as to the signatures and authority of persons signing the Transaction Documents and related documents on behalf of the Company; - 6 - (v)the legal opinion of U.S. counsel to the Company in form and substance reasonably satisfactory to the Investors, addressed to the Investors and the Placement Agents; (vi)the legal opinion of PRC counsel to the Company in form and substance reasonably satisfactory to the Investors, addressed to the Company; (vii)a letter of the PRC counsel to the Investors and the Placement Agents in substantially the form as Appendix B attached hereto; (viii)the Registration Rights Agreement, duly executed by the Company; (ix)the Closing Escrow Agreement, duly executed by the Company and the Escrow Agent; (x)the Make Good Escrow Agreement, duly executed by all parties thereto (other than the Investors); and (xi)Lockup Agreements, duly executed by the Company, Mr. Cai Yangbo and each of the parties set forth on Schedule A attached thereto. (b)At or prior to the Closing, each Investor shall deliver or cause to be delivered to the Escrow Agent its Investment Amount, in immediately available funds, by wire transfer to the account designated in the Closing Escrow Agreement (the "Investor Deliverables"). SECTION 3REPRESENTATIONS AND WARRANTIES 3.1Representations and Warranties of the Company. Subject to exceptions set forth in the Disclosure Schedules of the Existing Company Entities attached hereto with each numbered Schedule corresponding to the section number herein, the Company Entities hereby jointly and severally make the following representations and warranties to each Investor as of the date hereof and as of the Closing Date: (a)Subsidiaries. Schedule 3.1(a) sets forth each Subsidiary of the Company, showing the jurisdiction of its incorporation or organization and showing the percentage of ownership of such Subsidiary by the relevant Company Entity.Except as disclosed on Schedule 3.1(a), the Company owns, directly or indirectly, all of the capital stock or other equity interests of each Subsidiary free and clear of any Liens, and all of the issued and outstanding shares of capital stock of each Subsidiary are validly issued and are fully paid, nonassessable and free of preemptive and similar rights to subscribe for or purchase securities. - 7 - (b)There are no outstanding: (i) securities of the Company or any Subsidiary convertible into or exchangeable for shares of capital stock or voting securities of any Subsidiary or (ii) options or other rights to acquire from the Company or any Subsidiary, or other obligation of the Company or any Subsidiary to issue, any capital stock, voting securities or securities convertible into or exchangeable for capital stock or voting securities of any Subsidiary (the items in clauses (i) and (ii) being referred to collectively as the "Subsidiary Securities").There are no outstanding obligations of the Company or any Subsidiary to repurchase, redeem or otherwise acquire any outstanding Subsidiary Securities. (c)Organization and Qualification. Each of the Existing Company Entities is duly incorporated or otherwise organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation or organization (as applicable), with the requisite power and authority to own and use its properties and assets and to carry on its business as currently conducted. No Existing Company Entity is in violation of any of the provisions of its respective certificate or articles of incorporation, bylaws or other organizational or charter documents. Each Existing Company Entity is duly qualified to conduct its respective businesses and is in good standing as a foreign corporation or other entity in each jurisdiction in which the nature of the business conducted or property owned by it makes such qualification necessary, except where the failure to be so qualified or in good standing, as the case may be, could not, individually or in the aggregate, have or reasonably be expected to result in a Material Adverse Effect. (d)Authorization; Enforcement. Each Existing Company Entity which is or is to become party to any Transaction Document has the requisite corporate and other power and authority to enter into and to consummate the transactions contemplated by each of the Transaction Documents to which it is a party and otherwise to carry out its obligations thereunder. The execution and delivery of the Transaction Documents, by each of the Existing Company Entities to be party thereto and the consummation by each of them of the transactions contemplated thereby have been duly authorized by all necessary action on the part of such Existing Company Entity, and no further action is required by any of them in connection with such authorization. Each Transaction Document has been (or upon delivery will have been) duly executed by the Company and each other Existing Company Entity required to execute the same (to the extent any of them is a party thereto) and, when delivered in accordance with the terms hereof, will constitute the valid and binding obligation of the Company and such Existing Company Entity, enforceable against the Company and the Existing Company Entity, as the case may be, each in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or similar Legal Requirement relating to, or affecting generally the enforcement of, creditors' rights and remedies or by other equitable principles of general application. (e)No Conflicts. Except as set forth on Schedule 3.1(e), the execution, delivery and performance of the Transaction Documents by the Company, and each other Existing Company Entity (to the extent a party thereto) and the consummation by the Company and such other Existing Company Entities of the transactions contemplated thereby do not and will not (i) conflict with or violate any provision of the Company's, or such Existing Company Entity's articles of incorporation, bylaws or other organizational or charter documents, or (ii) conflict with, or constitute a default (or an event that with notice or lapse of time or both would become a default) under, or give to others any rights of termination, amendment, acceleration or cancellation (with or without notice, lapse of time or both) of, any agreement, credit facility, debt or other instrument (evidencing any Existing Company Entity's debt or otherwise) or other understanding to which any of - 8 - the Existing Company Entities is a party or by which any property or asset of any of the Existing Company Entities is bound or affected, or (iii) create or impose a lien, mortgage, security interest, charge or encumbrance of any nature on any property of the Existing Company Entity under any agreement or any commitment to which any of the Existing Company Entity is a party or by which any of the Existing Company Entity is bound or by which any of its respective properties or assets are bound,or (iv) result in a violation of any Legal Requirement, order, judgment, injunction, decree or other restriction of the competent court or Governmental Body of any jurisdictionto which the Company or a Subsidiary is subject (including federal and state securities laws and regulations), or by which any property or asset of any Existing Company Entity is bound or affected; except in the case of each of clauses (i) and (iv), such as could not, individually or in the aggregate, have or reasonably be expected to result in a Material Adverse Effect. (f)Filings, Consents and Approvals. None of the Existing Company Entities is required to obtain any consent, waiver, authorization or order of, give any notice to, or make any filing or registration with, any Governmental Body in connection with the execution, delivery and performance by the Company and each of the other Existing Company Entities to the extent it is a party thereto of the Transaction Documents, other than (i) the filing with the Commission of one or more Registration Statements in accordance with the requirements of the Transaction Documents, (ii) filings required by state securities laws, (iii) the filing of a Notice of Sale of Securities on Form D with the Commission under Regulation D of the Securities Act, (iv) the filings required in accordance with Section 4.5 hereof, (v) those that have been made or obtained prior to the date of this Agreement, (vi) registrations, notices or filings required to be made in order to comply with the currency and exchange control requirements imposed by any Governmental Body or Legal Requirement in the PRC, if any, and (vii) other post closing securities filings or notifications required to be made under federal or state securities laws. (g)Issuance of the Shares. The PIPE Common Shares have been duly authorized and when issued and paid for in accordance with the Transaction Documents, will be, duly and validly issued, fully paid and nonassessable, free and clear of all Liens.The Warrant Shares, when issued in accordance with the terms of the Warrants will be duly and validly issued, fully paid and nonassessable, free and clear of all Liens. The Company has reserved from its duly authorized capital stock the shares of Common Stock issuable pursuant to this Agreement in order to issue the PIPE Common Shares and the Warrant Shares. The Make Good Pledgor is the record owner of the 2010 Make Good Shares and 2011 Make Good Shares. (h)Capitalization. (i)Schedule 3.1(h) sets forth as of the date hereof and as of the Closing Date (a) the authorized capital stock of the Company; (b) the number and class of shares of capital stock issued and outstanding; (c) the number and class of shares of capital stock issuable pursuant to the Company's stock incentive plans or agreements; and (d) the number and class of shares of capital stock issuable and reserved for issuance pursuant to securities exercisable for, or convertible into or exchangeable for any shares of capital stock of the Company and a description of the number and rights of such securities. - 9 - (ii)Except as described on Schedule 3.1(h), all of the issued and outstanding shares of the Company's capital stock issued have been duly authorized and validly issued and are fully paid, nonassessable and free of pre-emptive rights and were issued in full compliance with applicable state and federal securities law and any rights of third parties. (iii)Except as described on Schedule 3.1(h), no Person has any right of first refusal, preemptive right, right of participation, or any similar right to participate in the transactions contemplated by the Transaction Documents. (iv)Except as described on Schedule 3.1(h), there are no outstanding (i) shares of capital stock or voting securities of the Company or (ii) options, warrants, script rights to subscribe to, calls or commitments of any character whatsoever relating to, or securities, rights or obligations convertible into or exchangeable for, or giving any Person any right to subscribe for or acquire, any shares of capital stock or voting securities or securities convertible into or exchangeable for capital stock or voting securities of the Company, or contracts, commitments, understandings or arrangements by which the Company or any Subsidiary is or may become bound to issue additional shares of capital stock or voting securities of the Company, or securities or rights convertible into or exchangeable or exercisable for shares of capital stock or voting securities of the Company (the items in clauses (i) and (ii) being referred to collectively as the "Company Securities").Except as described on Schedule 3.1(h), there are no outstanding obligations of the Company or any Subsidiary to repurchase, redeem or otherwise acquire any Company Securities. (v)Except as described on Schedule 3.1(h), the issuance and sale of the Shares will not obligate the Company to issue shares of Common Stock or other securities to any Person (other than the Investors) and will not result in a right of any holder of Company Securities to adjust the exercise, conversion, exchange or reset price under such securities. (vi)Except as described on Schedule 3.1(h), there are no voting agreements, buy-sell agreements, option or right of first purchase agreements or other agreements of any kind among the Company and any of the securities-holders of the Company relating to the securities of the Company held by them. (vii)Except as described on Schedule 3.1(h), no Person has the right to require the Company to register any securities of the Company under the Securities Act, whether on a demand basis or in connection with the registration of securities of the Company for its own account or for the account of any other Person. - 10 - (i)SEC Reports; Financial Statements. The Company has filed all reports and registration statements required to be filed by it under the Securities Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof (or such shorter period as the Company was required by law to file such reports) (the foregoing materials being collectively referred to herein as the "SEC Reports" and, together with the Schedules to this Agreement (if any) and the Draft Form 8-K delivered to the Company prior to the Closing pursuant to Section 5.1(j) hereof, the "Disclosure Materials") on a timely basis or has timely filed a valid extension of such time of filing and has filed any such SEC Reports prior to the expiration of any such extension. As of their respective dates, the SEC Reports complied in all material respects with the requirements of the Securities Act and the Exchange Act and the rules and regulations of the Commission promulgated thereunder, and none of the SEC Reports, when filed, contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading. The financial statements of the Company and each Subsidiary included in the SEC Reports comply in all material respects with applicable accounting requirements and the rules and regulations of the Commission with respect thereto as in effect at the time of filing. Such financial statements have been prepared in accordance with GAAP applied on a consistent basis during the periods involved, except as may be otherwise specified in such financial statements or the notes thereto, and fairly present in all material respects the financial position of the Company and its consolidated Subsidiaries as of and for the dates thereof and the results of operations and cash flows for the periods then ended, subject, in the case of unaudited statements, to normal, immaterial, year-end audit adjustments. (j)Material Changes. Since March 31, 2010, which is the date of the latest unaudited financial statements of the Company, except as disclosed on Schedule 3.1(j), (i) there has been no event, occurrence or development that has had or that could reasonably be expected to result in a Material Adverse Effect, (ii) none of the Existing Company Entities has: (i)issued any stock, bonds or other securities or any rights, options or warrants with respect thereto; (ii)borrowed any amount or incurred or become subject to any liabilities (absolute or contingent) except current liabilities incurred in the ordinary course of business which are comparable in nature and amount to the current liabilities incurred in the ordinary course of business during the comparable portion of its prior fiscal year, as adjusted to reflect the current nature and volume of the Company's or such Subsidiary's business; (iii)discharged or satisfied any lien or encumbrance or paid any obligation or liability (absolute or contingent), other than current liabilities paid in the ordinary course of business; (iv)declared or made any payment or distribution of cash or other property to stockholders with respect to its stock, or purchased or redeemed, or made any agreements so to purchase or redeem, any shares of its capital stock; (v)sold, assigned or transferred any other tangible assets, or canceled any debts or claims, except in the ordinary course of business; - 11 - (vi)sold, assigned or transferred any patent rights, trademarks, trade names, copyrights, trade secrets or other intangible assets or intellectual property rights, or disclosed any proprietary confidential information to any Person except to customers in the ordinary course of business or to the Investors or their respective representatives; (vii)suffered any substantial losses or waived any rights of material value, whether or not in the ordinary course of business, or suffered the loss of any material amount of prospective business; (viii)made any changes in employee compensation except in the ordinary course of business and consistent with past practices; (ix)made capital expenditures or commitments therefor that aggregate in excess of $100,000; (x)entered into any other transaction other than in the ordinary course of business; (xi)made charitable contributions or pledges in excess of $10,000; (xii)suffered any material damage, destruction or casualty loss, whether or not covered by insurance; (xiii)experienced any material problems with labor or management in connection with the terms and conditions of their employment; (xiv)effected any two or more events of the foregoing kind which in the aggregate would be material to the Company or its subsidiaries; or (xv)entered into an agreement, written or otherwise, to take any of the foregoing actions. (k)No Undisclosed Liabilities.There are no liabilities of the Existing Company Entities of any kind whatsoever, whether accrued, contingent, absolute, determined, determinable or otherwise, and there is no existing condition, situation or set of circumstances which could reasonably be expected to result in such a liability, other than: (i)liabilities provided for in the audited consolidated balance sheet of the Company as of December 31, 2009 or disclosed in the notes thereto; and (ii)other undisclosed liabilities which, individually or in the aggregate, have not resulted in or could reasonably be expected to result in a Material Adverse Effect. - 12 - (l)Litigation. There is no Action which (i) adversely affects or challenges the legality, validity or enforceability of any of the Transaction Documents or the Shares or (ii) except as disclosed on Schedule 3.1(l), could, if there were an unfavorable decision, individually or in the aggregate, have or reasonably be expected to result in a Material Adverse Effect. Neither the Existing Company Entities, nor to the knowledge of the Existing Company Entities, any director or officer thereof (in his or her capacity as such), is or has been the subject of any Action involving a claim of violation of or liability under federal or state securities laws or a claim of breach of fiduciary duty, except as disclosed on Schedule 3.1(m). There has not been, and to the knowledge of the Company, there is not pending any investigation by the Commission involving any Existing Company Entity or any current or former director or officer of an Existing Company Entity (in his or her capacity as such). (m)Labor Relations. None of the Existing Company Entities is a party to or bound by any collective bargaining agreements or other agreements with labor organizations.None of the Existing Company Entities has violated in any material respect any laws, regulations, orders or contract terms, affecting the collective bargaining rights of employees, labor organizations or any laws, regulations or orders affecting employment discrimination, equal opportunity employment, or employees' health, safety, welfare, wages and hours.No material labor dispute exists or, to the knowledge of the Company, is imminent with respect to any of the employees of the Existing Company Entities which could reasonably be expected to result in a Material Adverse Effect. (n)Compliance. Except as disclosed on Schedule 3.1(n), none of the Existing Company Entities (i) is in default under or in violation of (and no event has occurred that has not been waived that, with notice or lapse of time or both, would result in a default by an Existing Company Entity under), nor has any Existing Company Entity received notice of a claim that it is in default under or that it is in violation of, any indenture, loan or credit agreement or any other agreement or instrument to which it is a party or by which it or any of its properties is bound (whether or not such default or violation has been waived), (ii) is in violation of any order of any court, arbitrator or governmental body, or (iii) is or has been in violation of any statute, rule or regulation of any governmental authority, including all foreign, federal, state and local laws relating to taxes, environmental protection, occupational health and safety, product quality and safety and employment and labor matters, except in each case, such as could not, individually or in the aggregate, have or reasonably be expected to result in a Material Adverse Effect. (o)Regulatory Permits. Except as disclosed on Schedule 3.1(o), the Existing Company Entities possess all certificates, authorizations and permits issued by the appropriate federal, state, local or foreign regulatory authorities necessary to conduct their respective businesses, except where the failure to possess such permits could not, individually or in the aggregate, have or reasonably be expected to result in a Material Adverse Effect, and the Existing Company Entities have not received any notice of proceedings relating to the revocation or modification of any such permits. (p)Title to Assets. The Existing Company Entities own, lease or otherwise have valid land use rights to all real property that are material to their respective businesses and good and marketable title in fee simple or the right under PRC law, as the case may be, to all personal property owned by them that is material to their respective businesses, in each case free and clear of all Liens, except for Liens as do not materially affect the value of such property and do not materially interfere with the use made and proposed to be made of such property by the Existing Company Entities. Any real property and facilities held under lease by the Existing Company Entities are held by them under valid, subsisting and enforceable leases. - 13 - (q)Material Contracts. Schedule 3.1(q) contains a list and description of all agreements, contracts or instruments, including all amendments thereto, to which any of the Existing Company Entities is bound which meet the criteria set forth in this Section 3.1(q) (such agreements, contracts or instruments, collectively, the "Material Contracts").The Company has made available to the Investors copies of the Material Contracts.None of the Existing Company Entities has entered into any oral contracts which, if written, would qualify as a Material Contract.Each of the Material Contracts is valid and in full force and effect, is enforceable in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or similar laws affecting creditors' rights generally and general principles of equity, and will continue to be so immediately following the Closing Date.Except as set forth in the SEC Reports or Schedule 3.1(q) none of the Existing Company Entities is party or subject to, or bound by: (i)any agreements, contracts or commitments that call for prospective fixed and/or contingent payments or expenditures by or to any of Existing Company Entities of more than $100,000, or which is otherwise material and not entered into in the ordinary course of business; (ii)any contract, lease or agreement involving payments in excess of $100,000, which is not cancelable by any of Existing Company Entities, as applicable, without penalty on not less than 60 days notice; (iii)any contract, including any distribution agreements, containing covenants directly or explicitly limiting the freedom of any of Existing Company Entities to compete in any line of business or with any Person or to offer any of its products or services; (iv)any indenture, mortgage, promissory note, loan agreement, guaranty or other agreement or commitment for the borrowing of money or pledging or granting a security interest in any assets; (v)any employment contracts, non-competition agreements, invention assignments, severance or other agreements with officers, directors, employees, stockholders or consultants of any of Existing Company Entities or Persons related to or affiliated with such Persons; (vi)any stock redemption or purchase agreements or other agreements affecting or relating to the capital stock of any of Existing Company Entities, including any agreement with any stockholder of any of Existing Company Entities which includes antidilution rights, voting arrangements or operating covenants; (vii)any pension, profit sharing, retirement, stock option or stock ownership plans; - 14 - (viii)any royalty, dividend or similar arrangement based on the revenues or profits of any of Existing Company Entities or based on the revenues or profits derived from any material contract; (ix)any acquisition, merger, asset purchase or other similar agreement; (x)any sales agreement which entitles any customer to a right of set-off, or right to a refund after acceptance thereof; (xi)any agreement with any supplier or licensor containing any provision permitting such supplier or licensor to change the price or other terms upon a breach or failure by any of Existing Company Entities, as applicable, to meet its obligations under such agreement; or (xii)any agreement under which any of Existing Company Entities has granted any Person registration rights for securities. (r)Actions with Respect to Material Contracts. (i)None of the Existing Company Entities has violated or breached, or committed any default under, any Material Contract in any material respect, and, to the Company's knowledge, no other Person has violated or breached, or committed any default under any Material Contract, except for violations, breaches of defaults which would not have or reasonably be expected to result in a Material Adverse Effect; and (ii)To the Company's knowledge, no event has occurred, and no circumstance or condition exists, that (with or without notice or lapse of time) will, or would reasonably be expected to: (A) result in a material violation or breach of any of the provisions of any Material Contract, (B) give any Person the right to declare a default or exercise any remedy under any Material Contract, (C) give any Person the right to accelerate the maturity or performance of any Material Contract or (D) give any Person the right to cancel, terminate or modify any Material Contract, except, in each case, as would not have or reasonably be expected to result in a Material Adverse Effect. (s)Taxes. The Existing Company Entities have timely and properly filed all tax returns required to be filed by them for all years and periods (and portions thereof) for which any such tax returns were due, except where the failure to so file would not have or reasonably be expected to result in a Material Adverse Effect.All such filed tax returns are accurate in all material respects.The Company has timely paid all taxes due and payable (whether or not shown on filed tax returns), except where the failure to so pay would not have or reasonably be expected to result in a Material Adverse Effect.There are no pending assessments, asserted deficiencies or claims for additional taxes that have not been paid.The reserves for taxes, if any, reflected in the SEC Reports are adequate, and there are no Liens for taxes on any property or assets of any of the Existing Company Entities (other than Liens for taxes not yet due and payable).There have been no audits or examinations of any tax returns by any Governmental Body, and none of the Existing Company Entities has received any notice that such audit or examination is pending or contemplated.No claim has been made by any Governmental Body in a jurisdiction where any of the Existing Company Entities does not file tax returns that it is or may be subject to taxation by that jurisdiction.To the knowledge of the Company, no state of facts exists or has existed which would constitute grounds for the assessment of any penalty or any further tax liability beyond that shown on the respective tax returns.There are no outstanding agreements or waivers extending the statutory period of limitation for the assessment or collection of any tax.None of the Existing Company Entities is a party to any tax-sharing agreement or similar arrangement with any other Person. - 15 - (i)The Company has made all necessary disclosures required by Treasury Regulation Section 1.6011-4.The Company has not been a participant in a "reportable transaction" within the meaning of Treasury Regulation Section 1.6011-4(b). (ii)No payment or benefit paid or provided, or to be paid or provided, to current or former employees, directors or other service providers of the Company will fail to be deductible for federal income tax purposes under Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"). (t)Intellectual Property. The Existing Company Entities have, or have rights to use, all U.S., PRC or other foreign patents, patent applications, trademarks, trademark applications, service marks, trade names, copyrights, licenses and other similar rights (collectively, the "Intellectual Property Rights") that are necessary or material for use in connection with their respective businesses which the failure to so have could, individually or in the aggregate, have or reasonably be expected to result in a Material Adverse Effect.No Existing Company Entity has received a written notice that the Intellectual Property Rights used by such Existing Company Entity violates or infringes upon the rights of any Person.Except as set forth on Schedule 3.1(t), to the knowledge of the Existing Company Entities, all such Intellectual Property Rights are enforceable and there is no existing infringement by another Person of any of the Intellectual Property Rights. (u)Environmental Matters.Except as described in Schedule 3.1 (u), none of the Existing Company Entities: (i) is in violation of any statute, rule, regulation, decision or order of any Governmental Body relating to the use, disposal or release of hazardous or toxic substances or relating to the protection or restoration of the environment or human exposure to hazardous or toxic substances (collectively, "Environmental Laws"), (ii) owns, leases, has rights in the PRC to or operates any real property contaminated with any substance that is subject to any Environmental Laws, (iii) is liable for any off-site disposal or contamination pursuant to any Environmental Laws, or (iv) is subject to any claim relating to any Environmental Laws, and there is no pending or, to the Company's knowledge, threatened investigation that might lead to such a claim. (v)Insurance. The Existing Company Entities are insured by insurers of recognized financial responsibility against such losses and risks and in such amounts as are prudent and customary in the businesses in which the Existing Company Entities are engaged. (w)Certain Fees. Except as described in Schedule 3.1(w), no brokerage or finder's fees or commissions are or will be payable by the Existing Company Entities to any broker, financial advisor or consultant, finder, placement agent, investment banker, bank or other Person with respect to the transactions contemplated by this Agreement. The Investors shall have no obligation with respect to any fees or with respect to any claims (other than such fees or commissions owed by an Investor pursuant to written agreements executed by such Investor which fees or commissions shall be the sole responsibility of such Investor) made by or on behalf of other Persons for fees of a type contemplated in this Section that may be due in connection with the transactions contemplated by this Agreement. - 16 - (x)Investment Company.The Company is not, and is not an Affiliate of, and immediately following the Closing will not have become, an "investment company" within the meaning of the Investment Company Act of 1940, as amended. (y)Consultation with Auditors.The Existing Company Entities have consulted its independent auditors concerning the accounting treatment of the transactions contemplated by the Transaction Documents, and in connection therewith have furnished such auditors complete copies of the Transaction Documents. (z)No Integrated Offering.Other than in connection with this Offering, neither the Company, nor any of its affiliates, nor any Person acting on its or their behalf has, directly or indirectly, made any offers or sales of any securities or solicited any offers to buy any securities, under circumstances that would cause this offering of the Securities to be integrated with prior offerings by the Company for purposes of the Securities Act which would require the registration of any such securities under the Securities Act or any applicable shareholder approval provisions, including under the rules and regulations of any exchange or automated quotation system on which any of the securities of the Company are listed or designated. (aa)Certain Registration Matters. Assuming the accuracy of the Investors' representations and warranties set forth in Section 3.2(b)-(e), no registration under the Securities Act is required for the offer and sale of the Shares and Warrants by the Company to the Investors or the transfer of the 2009 Make Good Shares or 2010 Make Good Shares by the Make Good Pledgor to the Investors under the Transaction Documents. The Company is issuing Shares in accordance with and in reliance upon the exemption from securities registration afforded, inter alia, by Rule 506 under Regulation D or Rule 902 of Regulation S as promulgated by the Commission under the Securities Act.The Company is eligible to register the Shares and Warrant Shares for resale by the Investors under the Securities Act. (bb)No Directed Selling Efforts or General Solicitation.Neither the Company nor any Person acting on its behalf has conducted any general solicitation or general advertising (as those terms are used in Regulation D) in connection with the offer or sale of any of the Securities. (cc)Solvency. The Company has not (a) made a general assignment for the benefit of creditors; (b) filed any voluntary petition in bankruptcy or suffered the filing of any involuntary petition by its creditors; (c) suffered the appointment of a receiver to take possession of all, or substantially all, of its assets; (d) suffered the attachment or other judicial seizure of all, or substantially all, of its assets; (e) admitted in writing its inability to pay its debts as they come due; or (f) made an offer of settlement, extension or composition to its creditors generally. - 17 - (dd)Transactions With Affiliates and Employees; Customers. Except as described in Schedule 3.1(dd), none of the officers, directors or 5% or more shareholders of any of the Existing Company Entities, and, to the knowledge of the Company, none of the employees of any of the Existing Company Entities, is presently a party to any transaction with any of the Existing Company Entities (other than for services as employees, officers and directors), including any contract, agreement or other arrangement providing for the furnishing of services to or by, providing for rental of real or personal property to or from, or otherwise requiring payments to or from any such Person or, to the knowledge of the Company, any entity in which any officer, director, or such employee or 5% or more shareholder has a substantial interest or is an officer, director, trustee or partner. None of the Existing Company Entities owes any money or other compensation to any of their respective officers or directors or shareholders, except to the extent of ordinary course compensation arrangements. No material customer of any of the Existing Company Entities has indicated their intention to diminish their relationship with such Existing Company Entity and none of the Existing Company Entities has any knowledge from which it could reasonably conclude that any such customer relationship may be adversely affected. (ee)No Additional Agreements. None of the Existing Company Entities has any agreement or understanding with any Investor with respect to the transactions contemplated by the Transaction Documents other than as specified in the Transaction Documents. (ff)Foreign Corrupt Practices Act. None of the Existing Company Entities nor to the knowledge of the Company, any agent or other person acting on behalf of the Existing Company Entities, has, directly or indirectly, (i) used any funds, or will use any proceeds from the sale of the Shares, for unlawful contributions, gifts, entertainment or other unlawful expenses related to foreign or domestic political activity, (ii) made any unlawful payment to foreign or domestic government officials or employees or to any foreign or domestic political parties or campaigns from corporate funds, (iii) failed to disclose fully any contribution made by the Company, or any such Existing Company Entity (or made by any Person acting on their behalf of which the Company is aware) or, to the knowledge of the Existing Company Entities, any members of their respective management which is in violation of any Legal Requirement, or (iv) has violated in any material respect any provision of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations thereunder which was applicable to the Existing Company Entities. (gg)OFAC. None of the Company or any of its Subsidiaries nor, to the knowledge of the Company, any director, officer, agent, employee, Affiliate or Person acting on behalf of the Company or any of its Subsidiaries, is currently subject to any U.S. sanctions administered by the Office of Foreign Assets Control of the U.S. Treasury Department ("OFAC"); and the Company will not directly or indirectly use the proceeds of the sale of the Securities, or lend, contribute or otherwise make available such proceeds to any of the Company's Subsidiaries, joint venture partner or other Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for the purpose of financing the activities of any Person currently subject to any U.S. sanctions administered by OFAC. - 18 - (hh)Money Laundering Laws. The operations of each of the Company or any of its Subsidiaries are and have been conducted at all times in compliance with the money laundering statutes of applicable jurisdictions, the rules and regulations thereunder all applicable Governmental Bodies of the PRC and any related or similar rules, regulations or guidelines, issued, administered or enforced by any Governmental Body (collectively, the "Money Laundering Laws") and no action, suit or proceeding by or before any PRC court or PRC Governmental Body or any arbitrator involving the Company and/or any Subsidiary with respect to the Money Laundering Laws is pending or, to the best knowledge of the Company, threatened. (ii)Disclosure.Neither the Company nor any Person acting on its behalf has provided any of the Investors or their agents or counsel with any information that constitutes or might constitute material, non-public information, other than the terms of the transactions contemplated hereby. The Company understands and confirms that the Investors will rely on the foregoing representation in effecting transactions in securities of the Company. All disclosure provided to the Investors regarding the Company, the Subsidiaries or their respective businesses and the transactions contemplated hereby, furnished by or on behalf of the Company (including the Company's representations and warranties set forth in this Agreement and the disclosure set forth in any diligence report, or business plan or the Draft Form 8-K provided by the Company or any Person acting on the Company's behalf) are true and correct in all material aspects and do not contain any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements made therein, in light of the circumstances under which they were made, not misleading. (jj)Books and Records; Internal Accounting and Disclosure Controls.The books and records of the Existing Company Entities accurately reflect in all material aspects the information relating to the business of the Existing Company Entities. Each of the Existing Company Entities maintains a system of internal accounting controls sufficient to provide reasonable assurance that (a) transactions are executed in accordance with management's general or specific authorization, (b) transactions are recorded as necessary to permit preparation of financial statements in conformity with GAAP and to maintain asset accountability, (c) access to assets is permitted only in accordance with management's general or specific authorization and (d) the recorded accountability for assets is compared with the existing assets at quarterly intervals and appropriate action is taken with respect to any material differences.The Company maintains disclosure controls and procedures (as such term is defined in Rule 13a-15 under the Exchange Act) that are effective in ensuring that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Commission, including controls and procedures designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the Company's management, including its principal executive officer or officers and its principal financial officer or officers, as appropriate, to allow timely decisions regarding required disclosure. Except as disclosed on Schedule 3.1(j)(j), since December 31, 2007, neither the Company nor its independent registered public accounting firm has indentified any material weakness or significant deficiencies in the Company's internal control over financial reporting that have not been remediated. - 19 - (kk)Off Balance Sheet Arrangements.There is no transaction, arrangement, or other relationship between the Company and an unconsolidated or other off balance sheet entity that is required to be disclosed by the Company in the SEC Reports and is not so disclosed. (ll)Sarbanes-Oxley Act of 2002.The Company is in material compliance with all provisions of the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act") that are applicable to it as of the date hereof and as of the Closing Date.Each required form, report and document containing financial statements that has been filed with or submitted to the Commission was accompanied by the certifications required to be filed or submitted by the Company's chief executive officer and chief financial officer pursuant to the Sarbanes-Oxley Act, and at the time of filing or submission of each such certification, such certification was true and accurate and materially complied with the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder.Neither the Company nor, to the Company's knowledge, any representative of the Company has received or otherwise had or obtained knowledge of any complaint, allegation, assertion or claim, whether written or oral, regarding the accounting or auditing practices, procedures, methodologies or methods of the Company or their respective internal accounting controls, including any complaint, allegation, assertion or claim that the Company has engaged in questionable accounting or auditing practices, except for (a) any complaint, allegation, assertion or claim as has been resolved without any resulting change to the Company's accounting or auditing practices, procedures methodologies or methods of the Company or its internal accounting controls, (b) questions regarding such matters raised and resolved in the ordinary course in connection with the preparation and review of the Company's financial statements and periodic reports and (c) comments that have been raised by the staff of the Commission.To the Company's knowledge, no attorney representing the Company, whether or not employed by the Company, has reported evidence of a material violation of securities laws, breach of fiduciary duty or similar violation by the Company or any of its officers, directors, employees or agents to the Board of Directors or any committee thereof or to any director or officer of the Company.To the Company's knowledge, no employee of the Company has provided or is providing information to any law enforcement agency regarding the commission or possible commission of any crime or the violation or possible violation of any applicable law. (mm)Other Representations and Warranties Relating to the PRC Subsidiaries (i)The constitutional documents of the Subsidiaries of the Company that have been established under the laws of the PRC (the "PRC Subsidiaries") are valid and have been duly approved by and registered with the relevant PRC Governmental Bodies. (ii)Except as set forth on Schedule 3.1(mm), all consents, approvals, authorizations or licenses requisite under PRC Legal Requirements for the due and proper establishment and operation of each PRC Subsidiary have been duly obtained from the relevant PRC Governmental Bodies and are in full force and effect. - 20 - (iii)All filings and registrations with the PRC Governmental Bodies required in respect of each PRC Subsidiary, its capital structure and operations and the execution, delivery and performance of the Transaction Documents, including, the registration with the PRC Ministry of Commerce or its local counterpart, the China Securities Regulatory Commission, the State Administration of Industry and or their respective local divisions of Commerce, the State Administration of Foreign Exchange, applicable PRC tax bureau and customs authorities have been duly completed in accordance with the relevant PRC Legal Requirements, except where, the failure to complete such filings and registrations does not, and would not, individually or in the aggregate, have or reasonably be expected to result in a Material Adverse Effect. (iv)Each PRC Subsidiary has complied with all relevant Legal Requirements of the PRC regarding the contribution and payment of its registered share capital, the payment schedule of which has been approved by the relevant PRC Governmental Bodies.There are no outstanding commitments made by the Company or any Subsidiary (or any of their shareholders) to sell any equity interest in each PRC Subsidiary. All of the registered capital of each PRC Subsidiary has been timely contributed, such contribution has been duly verified by a certified accountant registered in the PRC and the accounting firm employing such accountant, and the report of the certified accountant evidencing such verification has been registered with the relevant Governmental Body.Except as contemplated by this Agreement, there are no resolutions pending to increase the registered capital of any PRC Subsidiary.There are no outstanding rights of, or commitments made by, the Company or any Subsidiary to sell any equity interest in any PRC Subsidiary, or by any of the other shareholders of any PRC Subsidiary to sell any equity interest in such PRC Subsidiary.To the extent that any direct or indirect shareholder of the Company (including the Founder) or any of its Subsidiaries is subject to the jurisdiction of Circular 75 issued by the PRC State Administration of Foreign Exchange on October 21, 2005, including any amendment, implementing rules, or official interpretation thereof or any replacement, successor or alternative legislation having the same subject matter thereof (collectively "Circular 75"), each such shareholder has complied in all respects with Circular 75 and any related requirement of law, including the completion of any applicable foreign exchange registration, settlement or remittance requirement therein. (v)Each PRC Subsidiary has not received any letter or notice from any relevant PRC Governmental Body notifying it of revocation of any licenses or qualifications issued to it or any subsidy granted to it by any PRC Governmental Body for non-compliance with the terms thereof or with applicable PRC Legal Requirements, or the lack of compliance or remedial actions in respect of the activities carried out by each PRC Subsidiary, except such revocation as does not, and would not, individually or in the aggregate, have or reasonably be expected to result in a Material Adverse Effect. (vi)Each PRC Subsidiary has conducted its business activities within the permitted scope of business or has otherwise operated its business in compliance with all relevant Legal Requirements and with all requisite licenses and approvals granted by competent PRC Governmental Bodies other than such non-compliance that do not, and would not, individually or in the aggregate, have or reasonably be expected to result in a Material Adverse Effect. - 21 - (vii)Except as set forth on Schedule 3.1(nn), as to licenses, approvals and government grants and concessions requisite or material for the conduct of any part of each PRC Subsidiary's respective business which is subject to periodic renewal, the Company has no knowledge of any reasons related to such PRC Subsidiary for which such requisite renewals will not be granted by the relevant PRC Governmental Bodies. (viii)Except as described in Schedule 3.1 (nn), with regard to employment and staff or labor, each PRC Subsidiary has complied with all applicable PRC Legal Requirements in all material respects, including those pertaining to welfare funds, social benefits, medical benefits, insurance, retirement benefits, pensions or the like, other than such non-compliance that do not, and would not, individually or in the aggregate, have or reasonably be expected to result in a Material Adverse Effect. 3.2Representations and Warranties of the Investors. Each Investor hereby, for itself and for no other Investor, represents and warrants to the Company as follows: (a)Organization; Authority. If such Investor is a business entity, such Investor is an entity duly organized, validly existing and in good standing under the laws of the jurisdiction of its organization with the requisite corporate or partnership power and authority to enter into and to consummate the transactions contemplated by the applicable Transaction Documents and otherwise to carry out its obligations thereunder. The execution, delivery and performance by such Investor of the transactions contemplated by this Agreement has been duly authorized by all necessary corporate or, if such Investor is not a corporation, such partnership, limited liability company or other applicable like action, on the part of such Investor. Each Transaction Document to which it is a party has been duly executed by such Investor, and when delivered by such Investor in accordance with the terms hereof, will constitute the valid and legally binding obligation of such Investor, enforceable against it in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws relating to, or affecting generally the enforcement of, creditors' rights and remedies or by other equitable principles of general application. (b)Investment Intent. Such Investor is acquiring the Securities as principal for its own account for investment purposes only and not with a view towards, or resale in connection with, a public sale or distribution of such Securities or any part thereof, without prejudice, however, to such Investor's right at all times to sell or otherwise dispose of all or any part of such Securities in compliance with applicable federal and state securities laws. Subject to the immediately preceding sentence, nothing contained herein shall be deemed a representation or warranty by such Investor to hold the Securities for any period of time. Such Investor is acquiring the Securities hereunder in the ordinary course of its business. Such Investor does not have any agreement or understanding, directly or indirectly, with any Person to distribute any of the Securities. - 22 - (c)Investor Status. Such Investor is not a registered broker dealer under Section 15 of the Exchange Act.Such Investor has such experience in business and financial matters that it is capable of evaluating the merits and risks of an investment in the Securities.Such Investor acknowledges that an investment in the Securities is speculative and involves a high degree of risk.If such Investor is a U.S. Investor, at the time such Investor was offered the Securities, it was an "accredited investor" as defined in Rule 501(a) under the Securities Act, and such Investor has completed and executed the Investor Certificate attached as Appendix A to this Agreement. (d)General Solicitation. Such Investor is not purchasing the Securities as a result of any advertisement, article, notice or other communication regarding the Securities published in any newspaper, magazine or similar media or broadcast over television or radio. (e)Access to Information. Such Investor acknowledges that it has reviewed the Disclosure Materials and has been afforded (i) the opportunity to ask such questions as it has deemed necessary of, and to receive answers from, representatives of the Company concerning the terms and conditions of the offering of the Securities and the merits and risks of investing in the Securities; (ii) access to information about the Company and the Subsidiaries and their respective financial condition, results of operations, business, properties, management and prospects sufficient to enable it to evaluate its investment; and (iii) the opportunity to obtain such additional information that the Company possesses or can acquire without unreasonable effort or expense that is necessary to make an informed investment decision with respect to the investment. Neither such inquiries nor any other investigation conducted by or on behalf of such Investor or its representatives or counsel shall modify, amend or affect such Investor's right to rely on the truth, accuracy and completeness of the Disclosure Materials and the Company's representations and warranties contained in the Transaction Documents. (f)Certain Trading Activities. Such Investor has not directly or indirectly, nor has any Person acting on behalf of or pursuant to any understanding with such Investor, engaged in any transactions in the securities of the Company (including any Short Sales involving the Company's securities) since the time that such Investor was first contacted by the Company, any Placement Agent, or any other Person acting on behalf of the Company regarding the investment in the Company contemplated by this Agreement. Such Investor covenants that neither it nor any Person acting on its behalf or pursuant to any understanding with it will engage in any transactions in the securities of the Company (including Short Sales) prior to the time that the transactions contemplated by this Agreement are publicly disclosed. (g)Independent Investment Decision. Such Investor has independently evaluated the merits of its decision to purchase Securities pursuant to the Transaction Documents, and such Investor confirms that it has not relied on the advice of any other Investor's business and/or legal counsel in making such decision. Such Investor has not relied on the business or legal advice of the Placement Agents or any of their respective agents, counsel, or Affiliates in making its investment decision hereunder, and confirms that none of such Persons has made any representations or warranties to such Investor in connection with the transactions contemplated by the Transaction Documents. - 23 - (h)Rule 144. Such Investor understands that the Securities must be held indefinitely unless such Securities are registered under the Securities Act or an exemption from registration is available. Such Investor acknowledges that it is familiar with Rule 144 and that such Investor has been advised that Rule 144 permits resales only under certain circumstances. Such Investor understands that to the extent that Rule 144 is not available, such Investor will be unable to sell any Securities without either registration under the Securities Act or the existence of another exemption from such registration requirement. (i)General. Such Investor understands that the Securities are being offered and sold in reliance on a transactional exemption from the registration requirements of federal and state securities laws and the Company is relying upon the truth and accuracy of the representations, warranties, agreements, acknowledgments and understandings of such Investor set forth herein in order to determine the applicability of such exemptions and the suitability of such Investor to acquire the Securities. Such Investor understands that no United States federal or state agency or any Governmental Body has passed upon or made any recommendation or endorsement of the Securities. (j)Regulation S. If such Investor is not a U.S. Person (as such term is defined in Rule 902(k) of Regulation S), such Investor (i) acknowledges that the certificate(s) representing or evidencing the Securities contain a customary restrictive legend restricting the offer, sale or transfer of any Securities except in accordance with the provisions of Regulation S, pursuant to registration under the Securities Act, or pursuant to an available exemption from registration, (ii) agrees that all offers and sales by such Investor of Securities shall be made pursuant to an effective registration statement under the Securities Act or pursuant to an exemption from, or a transaction not subject to the registration requirements of, the Securities Act, (iii) represents that the offer to purchase the Securities was made to such Investor outside of the United States, and such Investor was, at the time of the offer and will be, at the time of the sale and is now, outside the United States, (iv) has not engaged in or directed any unsolicited offers to purchase Securities in the United States, (v) is neither a U.S. Person nor a Distributor (as such terms are defined in Rules 902(k) and 902(d), respectively, of Regulation S), (vi) has purchased the Securities for its own account and not for the account or benefit of any U.S. Person, (vii) is the sole beneficial owner of the Shares specified on Schedule 3.2(j) opposite his name and has not pre-arranged any sale with a purchaser in the United States, and (ix) is familiar with and understands the terms and conditions and requirements contained in Regulation S, specifically, without limitation, each Investor understands that the statutory basis for the exemption claimed for the sale of the Securities would not be present if the sale, although in technical compliance with Regulation S, is part of a plan or scheme to evade the registration provisions of the Securities Act. The Company acknowledges and agrees that no Investor has made or makes any representations or warranties with respect to the transactions contemplated hereby other than those specifically set forth in this Section 3.2. - 24 - SECTION 4OTHER AGREEMENTS OF THE PARTIES 4.1Compliance with Securities Laws. (a)Securities may only be disposed of in compliance with state and federal securities laws. In connection with any transfer of the Securities, other than pursuant to an effective registration statement, pursuant to Rule 144, or to the Company, to an Affiliate of an Investor or in connection with a pledge as contemplated in Section 4.1(b), the Company may require the transferor thereof to provide to the Company an opinion of counsel selected by the transferor, the substance of which opinion shall be reasonably acceptable to the Company, to the effect that such transfer does not require registration of such transferred Securities under the Securities Act. Notwithstanding the foregoing, the Company hereby consents to and agrees to register on the books of the Company and with its transfer agent, without any such legal opinion, any transfer of Securities by an Investor to an Affiliate of such Investor, provided that the transferee certifies to the Company that it is an "accredited investor" as defined in Rule 501(a) under the Securities Act and provided that such Affiliate does not request any removal of any existing legends on any certificate evidencing the Securities. (b)Certificates evidencing the Securities will contain, in addition to the legend described in Section 3.2(j) as the case may be, the following legend, until such time as they are not required under Section 4.1(c): THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES. The Company acknowledges and agrees that an Investor may from time to time pledge, and/or grant a security interest in some or all of the Securities pursuant to a bona fide margin agreement in connection with a bona fide margin account and, if required under the terms of such agreement or account, such Investor may transfer pledged or secured Securities to the pledgees or secured parties. Such a pledge or transfer would not be subject to approval or consent of the Company and no legal opinion of legal counsel to the pledgee, secured party or pledgor shall be required in connection with the pledge, but such legal opinion may be required in connection with a subsequent transfer following default by the Investor transferee of the pledge. No notice shall be required of such pledge. At the appropriate Investor's expense, the Company will execute and deliver such reasonable documentation as a pledgee or secured party of Securities may reasonably request in connection with a pledge or transfer of the Securities including the preparation and filing of any required prospectus supplement under Rule 424(b)(3) of the Securities Act or other applicable provision of the Securities Act to appropriately amend the list of selling stockholders thereunder. Except as otherwise provided in Section 4.1(c), any Securities subject to a pledge or security interest as contemplated by this Section 4.1(b) shall continue to bear the legend set forth in this Section 4.1(b) and be subject to the restrictions on transfer set forth in Section 4.1(a). - 25 - (c)Certificates evidencing Securities shall not contain any legend (including the legend set forth in Section 4.1(b)): (i) while a registration statement (including the Registration Statement) covering such Securities is then effective; provided, however, that the Company reserves the right to issue stop transfer instructions to the transfer agent (with a copy to the Investors), or (ii) following a sale or transfer of such Securities pursuant to Rule 144 (assuming the transferee is not an Affiliate of the Company).The Company agrees that following the effective date of such registration statement (including the Effective Date (as defined in the Registration Rights Agreement)) or such other time as legends are no longer required to be set forth on certificates representing Securities under this Section 4.1(c), it will, no longer than three Trading Days following the delivery by an Investor to the Company or the Transfer Agent of a certificate representing such Securities containing a restrictive legend, deliver or instruct the Transfer Agent to deliver to such Investor, Securities which are free of all restrictive and other legends.If the Company is then eligible, certificates for Securities subject to legend removal hereunder shall be transmitted by the Transfer Agent to an Investor by crediting the prime brokerage account of such Investor with the Depository Trust Company System as directed by such Investor.If an Investor shall make a sale or transfer of Securities either (x) pursuant to Rule 144 or (y) pursuant to a registration statement and in each case shall have delivered to the Company or the Company's transfer agent the certificate representing the applicable Securities containing a restrictive legend which are the subject of such sale or transfer and a representation letter in customary form (the date of such sale or transfer and Securities delivery being the "Securities Delivery Date") and (1) the Company shall fail to deliver or cause to be delivered to such Investor a certificate representing such Securities that is free from all restrictive or other legends by the third Trading Day following the Securities Delivery Date and (2) following such third Trading Day after the Securities Delivery Date and prior to the time such Securities are received free from restrictive legends, the Investor, or any third party on behalf of such Investor, purchases (in an open market transaction or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the Investor of such Securities (a "Buy-In"), then, in addition to any other rights available to the Investor under the Transaction Documents and applicable law, the Company shall pay in cash to the Investor (for costs incurred either directly by such Investor or on behalf of a third party) the amount by which the total purchase price paid for Common Stock as a result of the Buy-In (including brokerage commissions, if any) exceed the proceeds received by such Investor as a result of the sale to which such Buy-In relates.The Investor shall provide the Company written notice indicating the amounts payable to the Investor in respect of the Buy-In.The Company may not make any notation on its records or give instructions to any transfer agent of the Company that enlarge the restrictions on transfer set forth in this Section. - 26 - 4.2Furnishing of Information.As long as any Investor or any transferee owns any Securities, the Company covenants to timely file (or obtain extensions in respect thereof and file within the applicable grace period) all reports required to be filed by the Company after the date hereof pursuant to the Exchange Act.As long as any Investor owns Securities, if the Company is not required to file reports pursuant to such laws, it will prepare and furnish to the Investors and make publicly available in accordance with Rule 144(c) such information as is required for the Investors to sell the Securities under Rule 144.The Company further covenants that it will take such further action as any holder of Securities may reasonably request, all to the extent required from time to time to enable such Person to sell the Securities without registration under the Securities Act within the limitation of the exemptions provided by Rule 144. 4.3Integration. The Company shall not, and shall use its best efforts to ensure that no Affiliate of the Company shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in respect of any security (as defined in Section 2 of the Securities Act) that would be integrated with the offer or sale of the Securities in a manner that would require the registration under the Securities Act of the sale of the Securities to the Investors, or that would be integrated with the offer or sale of the Securities for purposes of the rules and regulations of any Trading Market in a manner that would require stockholder approval of the sale of the securities to the Investors. 4.4Subsequent Registrations. Other than pursuant to the Registration Rights Agreement and as set forth on Schedule 4.4, prior to the first to occur of (a) the Effective Date of a Registration Statement resulting in all Registrable Securities (as defined in the Registration Rights Agreement) being registered for resale pursuant to one or more effective Registration Statements or (b) such time as all Registrable Securities may be sold by the Investors without volume restrictions pursuant to Rule 144, the Company may not file any registration statement (other than on Form S-8) with the Commission with respect to any securities of the Company. 4.5Securities Laws Disclosure; Publicity. By (i) 9:30 a.m. (New York time) on the Trading Day following the Closing Date, the Company shall issue a press release, disclosing the transactions contemplated by the Transaction Documents (including details with respect to the make good provision and thresholds (i.e. Earnings Per Share on a Fully-Diluted Basis) contained in Section 4.7 herein) and the Closing and by (ii) 5:30 p.m. (New York time) on the Trading Day following the Closing Date, the Company will file a Current Report on Form 8-K, disclosing the material terms of the Transaction Documents, including details with respect to the make good provision and thresholds (i.e. After Tax Net Income) contained in Section 4.7 herein (and attach as exhibits thereto all existing Transaction Documents) and the Closing. The Company covenants that following such disclosure, the Investors shall no longer be in possession of any material, non-public information with respect to any of the Existing Company Entities. In addition, the Company will make such other filings and notices in the manner and time required by the Commission or the Trading Market on which the Common Stock is listed. Notwithstanding the foregoing, the Company shall not publicly disclose the name of any Investor, or include the name of any Investor in any filing with the Commission (other than the Registration Statement and any exhibits to filings made in respect of this transaction in accordance with periodic filing requirements under the Exchange Act) or any regulatory agency or Trading Market, without the prior written consent of such Investor, except to the extent such disclosure is required by law or Trading Market regulations. - 27 - 4.6Use of Proceeds. The Company will use the net proceeds from the sale of the Securities hereunder for the rent of bamboo forest and vegetable planting base, the expansion of cold storage facilities, the development of agricultural market outlets, the expansion of production capacity and for general working capital purposes.The Company will not use the net proceeds from the sale of the Securities for dividends or distributions on its outstanding capital stock, redemptions or repurchases of any of its outstanding capital for the purchase of assets unrelated to its existing core business. The net proceeds from the sale of the Securities hereunder will be contributed to the PRC Subsidiaries through an increase in of registered capital 4.7Make Good Shares. (a)The Make Good Pledgor agrees that in the event that the "Earnings Per Share on a Fully-Diluted Basis" of the Company for fiscal year 2010 as calculated in accordance with Section 4.7(d) hereof is less than the "2010 Guaranteed EPS", a number of 2010 Make Good Shares (as defined and calculated below) shall be transferred in accordance with the Make Good Escrow Agreement to the Investors on a pro rata basis (determined by dividing each Investor's Investment Amount by the aggregate of all Investment Amounts delivered to the Company by the Investors hereunder) ("Pro Rata Basis") for no consideration other than payment of their respective Investment Amount paid to the Company at Closing and without the need of any Investor to take any action with respect thereto.For purposes of this Agreement the 2010 Guaranteed EPS shall be the number determined by $18,176,145 divided by the total number of shares of the Common Stock outstanding immediately following the Closing The number of 2010 Make Good Shares transferrable to the Investors shall be equal to (the result of such calculation, the "Actual 2010 Make Good Shares"): [(2010 Guaranteed EPS – Earnings Per Share on a Fully-Diluted Basis for fiscal year 2010)/Earning Per Share on a Fully-Diluted Basis for fiscal year 2010] * aggregate number of 2010 Make Good Shares The aggregate number of "2010 Make Good Shares" means a number of shares of Common Stock equal to the PIPE Common Shares. The Make Good Pledgor shall deposit into escrow such additional number of share of Common Stock equal to the Actual 2010 Make Good Shares (the "Replenishment Shares") so that the aggregate number of shares of Common Stock remain in escrow shall be equal to the number of 2010 Make Good Shares (such aggregate number of shares of Common Stock in escrow, the "2011 Make Good Shares"). (b)The Make Good Pledgor agrees that in the event that the "Earnings Per Share on a Fully-Diluted Basis" of the Company for fiscal year 2011 as calculated in accordance with Section 4.7(d) hereof is less than the "2011 Guaranteed EPS", a number of 2011 Make Good Shares (as defined and calculated below) shall be transferred in accordance with the Make Good Escrow Agreement to the Investors on a Pro Rata Basis for no consideration other than payment of their respective Investment Amount paid to the Company at Closing and without the need of any Investor to take any action with respect thereto.For purposes of this Agreement 201l Guaranteed EPS shall be the number determined by $27,264,218 divided by the total number of shares of Common Stock outstanding immediately following the Closing.The number of 2011 Make Good Shares transferrable to the Investors shall be equal to (the result of such calculation, the "Actual 2011 Make Good Shares" and together with the Actual 2010 Make Good Shares, collectively, the "Actual Make Good Shares"): - 28 - [(2011 Guaranteed EPS –Earnings Per Share on a Fully-Diluted Basis for fiscal year 2011)/Earnings Per Share on a Fully-Diluted Basis for fiscal year 2011] * aggregate number of 2011 Make Good Shares – the Actual 2010 Make Good Shares (c)In the event that the "Earnings Per Share on a Fully-Diluted Basis" for fiscal year 2010 is equal to or greater than the 2010 Guaranteed EPS, no transfer of the 2010 Make Good Shares shall be required by the Make Good Pledgor to the Investors and such 2010 Make Good Shares shall remain in escrow in accordance with the Make Good Escrow Agreement and shall be subject to Section 4.7(b) hereof.In the event that the "Earnings Per Share on a Fully-Diluted-Basis" for fiscal year 2011 is equal to or greater than the 2011 Guaranteed EPS, no transfer of the 2011 Make Good Shares shall be required by the Make Good Pledgor to the Investors and such 2011 Make Good Shares shall be returned to the Make Good Pledgor no later than the 2011 Delivery Date (as defined below). Any transfer of the 2010 Make Good Shares or the 2011 Make Good Shares to the Investors in accordance with this Agreement and the Make Good Escrow Agreement shall be made to the Investors within 10 Business Days after the date on which the 2010 Annual Report or 2011 Annual Report, as applicable, is required to be filed with the Commission under the Exchange Act (the date on which each such transfer is required to be made with respect to the applicable Annual Report, the "2010 Delivery Date" or the "2011 Delivery Date", as applicable), without any further action on the part of the Investors. (d)"Earnings Per Share on a Fully-Diluted Basis," for a given fiscal year as used in this Section 4.7 hereof, shall be calculated on a weighted average basis in accordance with the GAAP calculation of diluted earnings per share of Common Stock (using net income, as opposed to total comprehensive income, as the numerator in such calculation), exceptthat (i) 11,685,617 shares of Common Stock issued in the Exchange and the total PIPE Common Shares shall be deemed to have been issued on January 1, 2010, (ii) the Warrant Shares issuable to the Investors hereunder shall be excluded in such calculation (iii) the shares of Common Stock; up to an aggregate amount equal to 7% of the number PIPE Common Shares, which are issuable upon exercise of the warrants issued to the Placement Agents pursuant to the Letter Agreement dated January 28, 2010 by and between WFOE and [intentionally omitted], as amended by the Amendment and Joinder Agreement dated June 10, 2010 by and among WFOE, [intentionally omitted], and issuable to [intentionally omitted] for their financial advisory services to the Company, shall be excluded in such calculation, and (iv) expenses incurred by the Company as a result of the release of any of the 2011 Make Good Shares to the Make Good Pledgor pursuant to Section 4.7 hereof shall not be deemed to be an expense, charge, or any other deduction from revenues even though GAAP may require contrary treatment or the Annual Report for the respective fiscal years filed with the Commission by the Company may report otherwise.Notwithstanding anything to the contrary set forth in Section 4.7(a) and (b), in the event that the Company reports a net loss in the 2010 Annual Report, the Actual 2010 Make Good Shares shall be equal to the 2010 Make Good Shares and in the event that the Company reports a net loss in the 2011 Annual Report, the Actual 2011 Make Good Shares shall be equal to the 2011 Make Good Shares. - 29 - (e)In connection with the foregoing, the Make Good Pledgor agrees that (i) within five Trading Days following the Closing, the Make Good Pledgor will deposit all 2010 Make Good Shares into escrow, and (ii) within five Trading Days following the 2010 Delivery Date, the Make Good Pledgor will deposit the Replenishment Shares into escrow, each in accordance with the Make Good Escrow Agreement along with stock powers executed in blank (or such other signed instrument of transfer acceptable to the Company's transfer agent), and the handling and disposition of the 2010 Make Good Shares and 2011 Make Good Shares shall be governed by this Section 4.7 and the Make Good Escrow Agreement. The Company shall notify the Investors as soon as the 2010 Make Good Shares and the Replenishment Shares have been deposited with the Make Good Escrow Agent. The Make Good Pledgor understands and agrees that the Investors' right to receive the Actual 2010 Make Good Shares and the Actual 2011 Make Good Shares pursuant to this Section 4.7 and the Make Good Escrow Agreement shall continue to run to the benefit of each Investor even if such Investor shall have transferred or sold all or any portion of its Shares, and that each Investor shall have the right to assign its rights to receive all or any such shares of Common Stock to other Persons in conjunction with negotiated sales or transfers of any of its Shares. For as long as the Make Good Pledgor is obligated under terms of this Section 4.7 and the Make Good Escrow Agreement: (i) the Make Good Pledgor will reserve from his shares of Common Stock a sufficient number of shares to meet his obligations to provide the Replenishment Shares or any shares required by Section 4.7(i) below, and (ii) the Make Good Pledgor agrees that any transfer, sale or disposition of such shares shall be invalid unless the transferee agrees, in writing, to be bound by the provisions of this Section 4.7 and the provisions of the Make Good Escrow Agreement. The Make Good Pledgor represents and warrants that it has carefully considered and understands its obligations and rights under this Section 4.7 and the Make Good Escrow Agreement, and in furtherance thereof (x) has consulted with its legal and other advisors with respect thereto and (y) hereby forever waives and agrees that it may not assert any equitable defenses in any Proceeding involving either of the 2010 Make Good Shares and/or 2011 Make Good Shares. (f)The Company covenants and agrees that upon any transfer of 2010 Make Good Shares or 2011 Make Good Shares to the Investors in accordance with this Agreement and the Make Good Escrow Agreement, the Company shall promptly instruct its Transfer Agent to reissue such 2010 Make Good Shares or 2011 Make Good Shares in the applicable Investor's name and deliver the same as directed by such Investor. (g)The Company agrees that any Actual 2010 Make Good Shares and Actual 2011 Make Good Shares to be issued to the Investors will be properly treated for United States tax purposes as constituting a non-taxable purchase price adjustment within the meaning of U.S. Treasury Regulation Section 1.305-1(c) and, accordingly, the Company shall effect all applicable tax reporting and all withholding tax determinations on a basis consistent with such non-taxable purchase price adjustment treatment. (h)If the Company shall at any time after the date hereof (A) declare and pay a dividend or make a distribution on Common Stock, or (B) subdivide or split the outstanding shares of Common Stock into a greater number of shares, or (C) combine or reclassify the outstanding shares of Common Stock into a smaller number of shares, or (D) make any other similar changes to its share capital, the Investors shall be entitled to receive (i) the proportionately adjusted number of the Actual 2010 Make Good Shares or the Actual 2011 Make Good Shares, as applicable, and (ii) all dividends and other distributions made on the Actual 2010 Make Good Shares or the Actual 2011 Make Good Shares, as applicable, that the Investors would have received had the Investors received such Actual Make Good Shares at the Closing. - 30 - (i)If, prior to June 30, 2014, the Company or the auditors of the Company's 2010 Annual Report or the 2011 Annual Report, as applicable report or recognize that the financial statements contained in such report are subject to amendment or restatement which would result in the Company's adjusted "Earnings Per Share on a Fully-Diluted Basis" for 2010 and/or 2011 being less than the 2010 Guaranteed EPS or the 2011 Guaranteed EPS (as applicable), then notwithstanding any prior return of any Make Good Shares to the Make Good Pledgor, the Make Good Pledgor will, without any further action on the part of the Investors, within 10 Business Days following the earlier of the filing of such amendment or restatement or recognition, deliver the number of the Make Good Shares to the Investors so that the total number of Actual Make Good Shares delivered to the Investors pursuant to this Section 4.7 shall be equal to the sum of the Actual 2010 Make Good Shares and the Actual 2011 Make Good Shares each as calculated in accordance with Section 4.7(a) or (b) (as applicable) using the adjusted "Earnings Per Share on a Fully-Diluted Basis" for the applicable year. (j)If any term or provision of this Section 4.7 contradicts or conflicts with any term or provision of the Make Good Escrow Agreement, the terms of the Make Good Escrow Agreement shall control. The Company agrees that it will not change its fiscal year end for so long as the Make Good Escrow Agreement is in effect. 4.8Right of First Refusal. (a)From the date hereof until the two (2) year anniversary of the Closing Date (the "Trigger Date"), the Company will not, directly or indirectly, offer, sell, grant any option to purchase, or otherwise dispose of (or announce any offer, sale, grant or any option to purchase or other disposition of) any of its or its Subsidiaries' equity or equity equivalent securities, including any debt, preferred stock or other instrument or security that is, at any time during its life and under any circumstances, convertible into or exchangeable or exercisable for shares of Common Stock or Common Stock Equivalents (any such offer, sale, grant, disposition or announcement being referred to as a "Subsequent Placement") unless the Company shall have first complied with this Section 4.8. (b)The Company shall deliver to each Investor hereunder a written notice (the "Offer Notice") of any proposed or intended issuance or sale or exchange (the "Offer") of the securities being offered (the "Offered Securities") in a Subsequent Placement, which Offer Notice shall (v) identify and describe the Offered Securities, (w) include the final form of documents and agreements governing the Subsequent Placement, (x)specify the price and other terms upon which the Offered Securities are to be issued, sold or exchanged, and the number or amount of the Offered Securities to be issued, sold or exchanged, (y) identify the persons or entities (if known) to which or with which the Offered Securities are to be offered, issued, sold or exchanged and (z) offer to issue and sell to or exchange with such Investors (i) all of the Offered Securities, allocated pro-rata among such Investors in accordance with their Investment Amount relative to the aggregate Investment Amount of all Investors (the "Basic Amount"), and (ii) with respect to each Investor that elects to purchase its Basic Amount, any additional portion of the Offered Securities attributable to the Basic Amounts of other Investors as such Investor shall indicate it will purchase or acquire should the other Investors subscribe for less than their Basic Amounts (the "Undersubscription Amount"), which process shall be repeated until the Investors shall have an opportunity to subscribe for any remaining Undersubscription Amount. - 31 - (c)To accept an Offer, in whole or in part, such Investor must deliver a written notice to the Company prior to the end of the tenth day after such Investor's receipt of the Offer Notice (the "Offer Period"), setting forth the portion of such Investor's Basic Amount that such Investor elects to purchase and, if such Investor shall elect to purchase all of its Basic Amount, the Undersubscription Amount, if any, that such Investor elects to purchase (in either case, the "Notice of Acceptance"). If the Basic Amounts subscribed for by all Investors are less than the total of all of the Basic Amounts, then each Investor who has set forth an Undersubscription Amount in its Notice of Acceptance shall be entitled to purchase, in addition to the Basic Amounts subscribed for, the Undersubscription Amount it has subscribed for; provided, however, that if the Undersubscription Amounts subscribed for exceed the difference between the total of all the Basic Amounts and the Basic Amounts subscribed for (the "Available Undersubscription Amount"), each Investor who has subscribed for any Undersubscription Amount shall be entitled to purchase only that portion of the Available Undersubscription Amount as the Basic Amount of such Investor bears to the total Basic Amounts of all Investors that have subscribed for Undersubscription Amounts, subject to rounding by the Company to the extent its deems reasonably necessary. (d)The Company shall have twenty Business Days from the expiration of the Offer Period above to (i) offer, issue, sell or exchange all or any part of such Offered Securities as to which a Notice of Acceptance has not been given by the Investors (the "Refused Securities"), but only to the offerees described in the Offer Notice (if so described therein) and only upon terms and conditions (including unit prices and interest rates) that are not more favorable to the acquiring Person or Persons or less favorable to the Company than those set forth in the Offer Notice and (ii) to publicly announce (a) the execution of such Subsequent Placement Agreement (as defined below), and (b) either (x) the consummation of the transactions contemplated by such Subsequent Placement Agreement or (y) the termination of such Subsequent Placement Agreement, which shall be filed with the Commission on a Current Report on Form 8-K with such Subsequent Placement Agreement and any documents contemplated therein filed as exhibits thereto.If no disclosure has been made by the Company by the end of the twenty Business Day period referred to in this subsection (d), the Subsequent Placement shall be deemed to have been abandoned and the Investors shall no longer be deemed to be in possession of any non-public information with respect to the Company. (e)In the event the Company shall propose to sell less than all the Refused Securities (any such sale to be in the manner and on the terms specified in this Section 4.8), then each Investor may, at its sole option and in its sole discretion, reduce the number or amount of the Offered Securities specified in its Notice of Acceptance to an amount that shall be not less than the number or amount of the Offered Securities that such Investor elected to purchase pursuant to Section 4.8(c) above multiplied by a fraction, (i) the numerator of which shall be the number or amount of Offered Securities the Company actually proposes to issue, sell or exchange (including Offered Securities to be issued or sold to Investors pursuant to Section 4.8(c) above prior to such reduction) and (ii) the denominator of which shall be the original amount of the Offered Securities. In the event that any Investor so elects to reduce the number or amount of Offered Securities specified in its Notice of Acceptance, the Company may not issue, sell or exchange more than the reduced number or amount of the Offered Securities unless and until such securities have again been offered to the Investors in accordance with Section 4.8(b) above. - 32 - (f)Upon the closing of the issuance, sale or exchange of all or less than all of the Refused Securities, the Investors shall acquire from the Company, and the Company shall issue to the Investors, the number or amount of Offered Securities specified in the Notices of Acceptance, as reduced pursuant to Section 4.8(e) above if the Investors have so elected, upon the terms and conditions specified in the Offer. The purchase by the Investors of any Offered Securities is subject in all cases to the preparation, execution and delivery by the Company and the Investors of a purchase agreement relating to such Offered Securities reasonably satisfactory in form and substance to the Investors and their respective counsel (such agreement, the "Subsequent Placement Agreement"). (g)Any Offered Securities not acquired by the Investors or other persons in accordance with Section 4.8(f) above may not be issued, sold or exchanged until they are again offered to the Investors under the procedures specified in this Agreement. (h)In exchange for the Company's willingness to agree to these procedures, each Investor hereby irrevocably agrees that it will hold in strict confidence any and all Offer Notices, the information contained therein, and the fact that the Company is contemplating a Subsequent Placement, until such time as the Company is obligated to make the disclosures required by Section 4.8(d), or unless it notifies the Company in writing that it no longer desires to receive Offer Notices. (i)The rights contained in this Section shall not apply to the issuance and sale by the Company of : (i)shares of Common Stock or Common Stock Equivalents to employees, officers, or directors of the Company, as compensation for their services to the Company or any of its direct or indirect Subsidiaries pursuant to arrangements approved by the Board of Directors of the Company (including, but not limited to, any stock or option plan duly adopted by the Board of Directors of the Company), (ii)shares of Common Stock or Common Stock Equivalents issued as consideration for the acquisitions of or strategic transactions with another company or business where the primary purpose is not to raise capital for the Company or any Subsidiary, which acquisition or strategic transaction has been approved by the Board of Directors of the Company, - 33 - (iii)up to an aggregate of $500,000 worth of shares of Common Stock or Common Stock Equivalents issued to non-Affiliates in connection with services rendered to the Company pursuant to arrangements approved by the Board of Directors of the Company, (iv)securities upon the exercise or exchange of or conversion of any Common Stock Equivalents issued hereunder or to any placement agents in connection with the transactions contemplated hereby and/or Common Stock Equivalents issued and outstanding on the date of this Agreement, provided that such securities have not been amended since the date of this Agreement to increase the number of such securities or to decrease the exercise, exchange or conversion price of any such securities, or (v)shares of Common Stock or Common Stock Equivalents issued as part of a primary underwritten public offering (which shall not include a shelf takedown) with proceeds to the Company equal to or greater than $20,000,000. 4.9Board Nomination and Board Observation Rights. (a)Board Nomination Right. The CID Group, Ltd. ("CID"), its Affiliates or designee shall have the right (but not the obligation) to nominate one (1) member of the Board of Directors of the Company (the "CID Nominee") for so long as CID and its Affiliates collectively hold at least 50% of the aggregate PIPE Common Shares and Warrant Shares purchased by CID at the Closing; provided, that such nominee must qualify as an "independent" director as defined under NASDAQ Listing Rule 5605(a)(2).The Company agrees to take all necessary corporate and other actions, including increasing the size of the Board of Directors, if necessary, and/or to request a voting of the shareholders, to permit the CID Nominee to be elected by the members of the Board of Directors pursuant to the Company's articles of incorporations and Bylaws. So long as CID and its Affiliates collectively hold at least 50% of the aggregate PIPE Common Shares and Warrant Shares purchased by CID at the Closing, the Make Good Pledgor agrees to vote his shares in favor of such nominee in case of a shareholder voting to elect members of the Board of Directors and the Company agrees to take all necessary corporate and other activities to have such nominee elected to the Board of Directors of the Company. Within 90 days upon election of the CID Nominee to the Board of Directors of the Company, the Company shall purchase and maintain director insurance on behalf of such CID Nominee with the terms and conditions reasonably satisfactory to the CID Nominee. (b)Board Observation Right. During such time as CID has a right to nominate a CID Nominee as set forth above, and prior to the election of the CID Nominee to the Board of Directors of the Company pursuant to this Section 4.9, or to the extent CID has not exercised its nomination right under this Section 4.9, CID shall have the right (but not the obligation) to appoint one representative (the "CID Representative") to attend all meetings of the Board of Directors of the Company in a nonvoting observer capacity and to be notified of all meetings of the Company's Board of Directors; provided, that CID agrees, and shall cause such CID Representative to agree, to keep any material non-public information obtained at such meetings confidential; provided further, that the Company reserves the right not to provide information to such CID Representative or to exclude such CID Representative from any meeting or portion thereof if attendance at such meeting by such representative would adversely affect the attorney-client privilege between the Company and its counsel or if CID or such CID Representative is or becomes a competitor, or affiliated in any manner with a competitor, of the Company. It being understood that it shall not create a presumption that CID has possession of material non-public information of or related to the Company solely based on CID's board observation right provided hereunder. - 34 - 4.10Corporate Governance.The Company covenants and agrees that (i) it will comply with its reporting and other obligations under the U.S. securities law, and (ii) no later than 180 days following the Closing Date, the Board of Directors of the Company shall be comprised of a minimum of five members (who possess experience such that he or she can fulfill its fiduciary obligations and other responsibilities as a director of a United States publicly listed company incorporated in the United States), a majority of which shall be "independent directors" as such term is defined in NASDAQ Listing Rule 5605(a)(2) and a meeting of such full Board of Directors shall be convened within such 180 days following the Closing Date.No later than 180 days following the Closing Date, the Company will otherwise satisfy the corporate governance requirements relating to the board of directors, the board of directors' committee composition, process and decision-making, and approval of related-party transactions applicable to a NASDAQ-listed company. 4.11Exchange Listing .The Company hereby agrees to use its best efforts to maintain the listing or quotation of the Common Stock on the Trading Market on which it is currently listed. The Company covenants and agrees that it will use best commercial efforts to (i) meet the initial listing requirements of the New York Stock Exchange, New York Stock Exchange-Amex, Nasdaq Global Select Market, Nasdaq Global Market or Nasdaq Capital Market (each such exchange including any successor market thereto, a "National Stock Exchange"), (ii) within 60 days following the Effective Date of the initial Registration Statement filed with the Commission pursuant to Section 2(a) of the Registration Rights Agreement (the "Initial Effective Date"), file an application to have its shares listed on a National Stock Exchange and include in such application all of the Shares and Warrant Shares, and (iii)take such other action as is necessary to cause all of the Shares and Warrant Shares to be listed or quoted on such National Stock Exchange within 18 months following the Closing Date.The Company will then take all action reasonably necessary to continue the listing and trading of its Common Stock on such National Stock Exchange and will comply in all respects with the Company's reporting, filing and other obligations under the bylaws or rules of such National Stock Exchange. If the Company fails to (i) file such an application within 60 days following the Initial Effective Date (the "Filing Deadline"), (ii) cause all of the Shares and Warrant Shares to be listed or quoted on a National Stock Exchange within 18 months following the Closing Date (the "First Listing Deadline"), or (iii) cause all of the Shares and Warrant Shares to be listed or quoted on a National Stock Exchange within 24 months following the Closing Date (the "Second Listing Deadline"), (any such failure or breach being referred to as an "Event," and the date on which such Event occurs, being referred to as "Event Date"), then in addition to any other rights an Investor may have hereunder or under applicable law, on each such Event Date and on each three-month anniversary date of the Second Listing Deadline (if the applicable Event shall not have been cured by such date) until the applicable Event is cured, the Company will pay to each Investor an amount in cash, as partial liquidated damages and not as a penalty, equal to one percent (1%) of such Investor's Investment Amount; provided, however, the aggregate liquidated damages payable by the Company under this Section 4.11 shall not exceed 6% of the total Investment Amount. Each such payment will be due on the fifth (5th) Trading Day following the applicable Event Date except that any liquidated damages payable by the Company for failure to meet the Filing Deadline shall not become due until the fifth (5th) Trading Day following the Company's failure to meet the First Listing Deadline. - 35 - 4.12Limitation on Issuance of Future Priced Securities.During the six months following the Closing Date, the Company shall not issue any "Future Priced Securities" as such term is described by NASD IM-5635-4. 4.13Indemnification.In addition to the indemnity provided in the Registration Rights Agreement, each of the Company Entities, jointly and severally, on the one hand and each Investor, severally and not jointly, on the other hand, will indemnify and hold the other, and their respective directors, officers, shareholders, partners, members, affiliates, employees and agents (each, an "Indemnified Party") harmless from any and all losses, liabilities, obligations, claims, contingencies, damages, costs and expenses, including all judgments, amounts paid in settlements, court costs and reasonable attorneys' fees and costs of investigation in respect thereof (collectively, "Losses") that any such Indemnified Party may suffer or incur as a result of or relating to any misrepresentation, breach or inaccuracy of any representation, warranty, covenant or agreement made in any Transaction Document, and will reimburse each Indemnified Party for its reasonable legal and other expenses (including the cost of any investigation, preparation and travel in connection therewith) incurred in connection therewith, as such expenses are incurred.The maximum aggregate liability of each Investor pursuant to its indemnification obligations under this Section 4.13 and Section 5 of the Registration Statement shall not exceed the Investment Amount of such Investor. Except as otherwise set forth herein, the mechanics and procedures with respect to the rights and obligations under this Section 4.11 shall be the same as those set forth in Section 5 of the Registration Rights Agreement. 4.14Non-Public Information.The Company covenants and agrees that, except as specifically contemplated by the Transaction Document, neither it nor any other Person acting on its behalf will provide any Investor or its agents or counsel with any information that the Company believes constitutes material non-public information, unless prior thereto such Investor shall have executed a written agreement regarding the confidentiality and use of such information.The Company understands and confirms that each Investor shall be relying on the foregoing representations in effecting transactions in securities of the Company. 4.15Auditors. The Company shall engage one of Ernst & Young, KPMG, PriceWaterhouseCoopers, Deloitte or another internationally recognized accounting firm as the Company's independent registered public accounting firm to audit the Company's financial statements for fiscal year 2011 and to issue audit report with respect thereto; provided, that for so long as CID or any Affiliate of CID holds any Shares or Warrant Shares during the period starting on the Closing Date and ending on March 31, 2012, the engagement of such independent registered public accounting firm by the Company shall be to the reasonable satisfaction of CID. The Company's 2011 Annual Report shall contain financial statements for fiscal year 2011 audited by such public accounting firm so engaged by the Company and the audit report with respect thereto issued by such public accounting firm. - 36 - 4.16Key Employee. Within 30 days following the Closing Date, the Company shall enter into an employment agreement, in form and substance reasonably satisfactory to the Investors, with each person set forth on Schedule 4.16 hereto, which shall restrict such person's ability to compete with the Company or its Subsidiaries, hold any material ownership interest in any competitors of the Company or its Subsidiaries, solicit any employees of the Company or its Subsidiaries, or disclose any confidential information of or related to the Company or its Subsidiaries. 4.17Agency. (a)The Investors hereby appoint CID Venture Capital General Partner III, Limitedas Investor Agent ("Agent") and Agent hereby accepts such appointment as agent on behalf of and for the Investors for the purpose of rendering certain instructions in accordance with the Make Good Escrow Agreement and the Closing Escrow Agreement. (b)Agent shall be entitled in its capacity as agent to take such actions in connection with monitoring and enforcing the Make Good Escrow Agreement or the Closing Escrow Agreement, as applicable, as Investor Agent shall determine is reasonably necessary.Agent is not charged with any obligation to conduct any investigation into the financial reports or make any other investigation related to the Make Good Escrow Agreement or the Closing Escrow Agreement, as applicable.In the event of any actual or alleged mistake or fraud of any Existing Company Entity, its auditors or any other Person (other than Agent) in connection with such financial reports of the Company, Agent shall have no obligation or liability to any Investor hereunder. (c)Agent is not a party to, and is not bound by or charged with notice of any agreement out of which the Make Good Escrow Agreement or the Closing Escrow Agreement, as applicable, may arise.Agent acts under this Agreement as agent only and is not responsible or liable in any manner whatsoever for the sufficiency, correctness, genuineness or validity of the subject matter of the escrow, or any part thereof, or for the form or execution of any notice given by any other party hereunder or thereunder, or for the identity or authority of any Person executing any such notice.Agent will have no duties or responsibilities other than those expressly set forth in the Make Good Escrow Agreement or the Closing Escrow Agreement, as applicable.Agent will be under no liability to anyone by reason of any failure on the part of any party hereto or the Make Good Escrow Agreement or the Closing Escrow Agreement, as applicable, or any maker, endorser or other signatory of any document to perform such Person's obligations hereunder or under any such document, including the Make Good Escrow Agreement and the Closing Escrow Agreement, as applicable.Except for this Agreement, the Make Good Escrow Agreement or the Closing Escrow agreement, as applicable, and instructions provided by Agent to the escrow agent under such agreements pursuant to the terms of such agreements, Agent will not be obligated to recognize any agreement between or among any or all of the Persons referred to herein, notwithstanding its knowledge thereof. - 37 - (d)Agent will not be liable for any action taken or omitted by it, or any action suffered by it to be taken or omitted, in good faith and in the exercise of its own best judgment, and may rely conclusively on, and will be protected in acting upon, any order, notice, demand, certificate, or opinion or advice of counsel, statement, instrument, report or other paper or document (not only as to its due execution and the validity and effectiveness of its provisions, but also as to the truth and acceptability of any information therein contained) which is reasonably believed by Agent to be genuine and to be signed or presented by the proper person or persons.The duties and responsibilities of Agent hereunder shall be determined solely by the express provisions of this Agreement, and the Make Good Escrow Agreement or the Closing Escrow Agreement, as applicable, and no other or further duties or responsibilities shall be implied, including, but not limited to, any obligation under or imposed by any laws of the State of New York upon fiduciaries. (e)The Investors hereby, jointly and severally, indemnify and hold harmless Agent and its principals, partners, agents, employees and affiliates from and against any expenses, including reasonable attorneys' fees and disbursements, damages or losses suffered by Agent in connection with any claim or demand, which, in any way, directly or indirectly, arises out of or relates to this Agreement,the Make Good Escrow Agreement or the Closing Escrow Agreement, as applicable, or the services of Agent hereunder; except, that if Agent is guilty of willful misconduct or fraud under this Agreement, then Agent will bear all losses, damages and expenses arising as a result of such willful misconduct or fraud.Promptly after the receipt by Agent of notice of any such demand or claim or the commencement of any action, suit or proceeding relating to such demand or claim, Agent will notify the other parties hereto in writing.For the purposes hereof, the terms "expense" and "loss" will include all amounts paid or payable to satisfy any such claim or demand, or in settlement of any such claim, demand, action, suit or proceeding settled with the express written consent of the parties hereto, and all costs and expenses, including, but not limited to, reasonable attorneys' fees and disbursements, paid or incurred in investigating or defending against any such claim, demand, action, suit or proceeding.The provisions of this Section shall survive the termination of this Agreement and the Make Good Escrow Agreement. (f)Should any controversy arise among the parties hereto with respect to this Agreement, the Make Good Escrow Agreement or the Closing Escrow Agreement, as applicable, Agent shall have the right to consult counsel and/or to institute an appropriate interpleader action to determine the rights of the parties. (g)At any time, upon five days written notice to the Investors, Agent may resign and be discharged from its duties as agent hereunder.If, by the end of the five-day period following the giving of notice of resignation by Agent, the Investors shall have failed to appoint a successor agent, Agent may appoint an agent who in its good faith judgment shall be satisfactory to perform as agent hereunder. SECTION 5CONDITIONS TO CLOSING 5.1Conditions Precedent to the Obligations of the Investors to Purchase Shares.The obligation of each Investor to acquire the PIPE Common Shares and the Warrants at the Closing is subject to the satisfaction or waiver by such Investor, at or before the Closing, of each of the following conditions: - 38 - (a)Representations and Warranties.The representations and warranties of the Company contained herein shall be true and correct as of the date when made and as of the Closing as though made on and as of such date. (b)Performance.The Company shall have performed, satisfied and complied in all material respects with all covenants, agreements and conditions required by the Transaction Documents to be performed, satisfied or complied with by it at or prior to the Closing. (c)Exchange.The Exchange shall have been consummated. (d)No Injunction.No statute, rule, regulation, executive order, decree, ruling or injunction shall have been enacted, entered, promulgated or endorsed by any court or governmental authority of competent jurisdiction that prohibits the consummation of any of the transactions contemplated by the Transaction Documents. (e)Adverse Changes.Since the date of execution of this Agreement, no event or series of events shall have occurred that reasonably could have or result in a Material Adverse Effect or a material adverse change with respect to the Company or its Subsidiaries. (f)Company Deliverables.The Company shall have delivered the Company Deliverables in accordance with Section 2.2(a). (g)No Stop Orders; No Suspensions, etc.No stop order or suspension of trading shall have been imposed by the Commission or any other governmental or regulatory body having jurisdiction over the Company or the market(s) where the Common Stock is listed or quoted, with respect to public trading in the Common Stock, nor shall there have occurred any material outbreak or escalation of hostilities or other national or international calamity or crisis of such magnitude in its effect on, or any material adverse change in any financial market which, in each case, in the reasonable judgment of such Investor, makes it impracticable or inadvisable to purchase PIPE Common Shares and Warrants. (h)Capitalization Table. No later than the third calendar day prior to the Closing Date, the Company shall have delivered to each of the Investors a capitalization table setting forth (i) its capitalization, on a fully diluted basis immediately prior to the Closing and (ii) its pro forma capitalization, on a fully diluted basis, giving effect to the consummation of the transactions contemplated by this Agreement. In each case, the table shall list all outstanding options, warrants and other securities convertible into equity of the Company. (i)Minimum Investment. The Company shall have sold, subject to Closing, $15 million worth of PIPE Common Shares and Warrant Shares. (j)Draft Form 8-K. No later than three (3) calendar days prior to the Closing Date, the Company shall have delivered to each Investor a draft of the "Business," "Management's Discussion and Analysis of Financial Condition and Results of Operations," "Management" and "Related Party Transaction" sections of the Current Report on Form 8-K (the "Draft Form 8-K"), in substantially final form (except that such draft may contained a description of the Transaction Documents which has not been substantially finalized) that it proposes to file with the Commission pursuant to Section 4.5 hereof, which sections of the Draft Form 8-K shall be reasonably acceptable to the Investors. - 39 - (k)Termination.This Agreement shall not have been terminated as to such Investor in accordance with Section 6.5. 5.2Conditions Precedent to the Obligations of the Company to sell Shares.The obligation of the Company to sell Shares at the Closing is subject to the satisfaction or waiver by the Company, at or before the Closing, of each of the following conditions: (a)Representations and Warranties.The representations and warranties of each Investor contained herein shall be true and correct as of the date when made and as of the Closing Date as though made on and as of such date; (b)Performance.Each Investor shall have performed, satisfied and complied in all material respects with all covenants, agreements and conditions required by the Transaction Documents to be performed, satisfied or complied with by such Investor at or prior to the Closing; (c)No Injunction.No statute, rule, regulation, executive order, decree, ruling or injunction shall have been enacted, entered, promulgated or endorsed by any court or governmental authority of competent jurisdiction that prohibits the consummation of any of the transactions contemplated by the Transaction Documents; (d)Investors Deliverables.Each Investor shall have delivered its Investors Deliverables in accordance with Section 2.2(b) and a duly completed certificate in the form attached as Appendix A; and (e)Termination.This Agreement shall not have been terminated as to such Investor in accordance with Section 6.5. SECTION 6MISCELLANEOUS 6.1Fees and Expenses. Each party shall pay the fees and expenses of its advisers, counsel, accountants and other experts, if any, and all other expenses incurred by such party incident to the negotiation, preparation, execution, delivery and performance of the Transaction Documents; provided, however, that the Company shall pay at the Closing fees and expenses incurred by one legal counsel to CIDincident to the negotiation, preparation, execution, delivery and performance of the Transaction Documents (including disbursement of out-of-pocket expenses) up to a maximum amount of $75,000.The Company shall pay all stamp and other taxes and duties levied in connection with the issuance and/or transfer of the Securities. 6.2Entire Agreement. The Transaction Documents, together with the Exhibits and Schedules thereto, contain the entire understanding of the parties with respect to the subject matter hereof and supersede all prior agreements, understandings, discussions and representations, oral or written, with respect to such matters, which the parties acknowledge have been merged into such documents, exhibits and schedules. - 40 - 6.3Notices. Any and all notices or other communications or deliveries required or permitted to be provided hereunder shall be in writing and shall be deemed given and effective on the earliest of (a) the date of transmission, if such notice or communication is delivered via (i) facsimile (provided the sender receives a machine-generated confirmation of successful transmission) at the facsimile number specified in this Section or (ii) electronic mail (i.e., Email) prior to 6:30 p.m. (Beijing time) on a Trading Day, (b) the next Trading Day after the date of transmission, if such notice or communication is delivered via (i) facsimile at the facsimile number specified in this Section or (ii) electronic mail (i.e., Email) on a day that is not a Trading Day or later than 6:30 p.m. (Beijing time) on any Trading Day, or (c) for domestic mail, the Trading Day following the date of mailing, if sent by U.S. or the PRC, as applicable, nationally recognized overnight courier service; for international mail, three Trading Days following the date of mailing, if sent from the U.S or the PRC, as applicable, by U.S. or the PRC, as applicable, nationally recognized three-day courier service, or (d) upon actual receipt by the party to whom such notice is required to be given, if sent by any means other than facsimile or Email transmission.The address for such notices and communications shall be as follows: If to the Company: Fujian YADA Group Co., Ltd. Shuinan Industrial Area, Songxi County, Fujian Province 353500, China Facsimile: (86) Attention: Chief Executive Officer With a copy to: Sheppard Mullin Richter & Hampton LLP 41/F Raffles City Office Tower, 268 Xizang Road Central Huangpu District, Shanghai 200001, China Facsimile: (86) 21-2321-6001 Attn.: James A. Mercer III, Esq. Liang "William" Zheng, Esq. If to CID: The CID Group, Ltd. 19F, Tower B, CCIG International Plaza, 333 Cao Xi North Road, Facsimile: 86-21-54075499 Attn: Hubert Chang With a copy to: Wilson Sonsini Goodrich & Rosati P.C. 38F, Unit 01-04 Jin Mao Tower, 88 Century Avenue Pudong New Area, Shanghai 200121 Facsimile: +86 (21) 6165 1799 Attn:
